Citation Nr: 1420134	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-28 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran had active duty training in the Air National Guard from August 1972 to December 1972.  She served on active duty in the Regular Air Force from August 1973 to May 1983.  Thereafter, she served in the Army National Guard.  Her unit was called to active duty from November 1990 to December 1991 and from January 1992 to June 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO in Jackson, Mississippi.  During the pendency of the appeal, the Veteran moved to the jurisdiction of the Philadelphia RO.  

After reviewing the record the Board finds that this case requires additional development of the evidence prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   The VA will notify the appellant if further action is required.


REMAND

The case is remanded for the following actions:

In her substantive appeal (VA Form 9), received in August 2009, the Veteran requested a hearing at her local VA office before a member or members of the Board.  To date, that hearing has not been scheduled.  Accordingly, the AOJ must schedule that hearing.  

A copy of the notice informing the Veteran of the date, time, and location of the hearing must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  
After the requested hearing has been completed, and if otherwise in order, the case should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



